Name: Commission Regulation (EEC) No 3516/90 of 5 December 1990 amending Regulation (EEC) No 2341/90 fixing the yields of olives and olive oil for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 90 Official Journal of the European Communities No L 340/ 13 COMMISSION REGULATION (EEC) No 3516/90 of 5 December 1990 amending Regulation (EEC) No 2341/90 fixing the yields of olives and olive oil for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 2661 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 1226/89 (4), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 2341 /90X5) fixes the yields of olives and of olive oil for the 1989/90 marketing year ; whereas a number of mistakes in regard to Italy and Greece have been found in the Annexes to that Regulation ; whereas, the recipients not yet having been able to claim the aid, these errors should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 1 . in Annex I, part 'A. Italy , '27' in zone 1 for the province of Messina is replaced by '22' ; 2. in Annex I, part 'C. Greece', the information refer ­ ring to the province of Kuk^&amp;5 £ £ is replaced by the info ­ mation listed in the Annex hereto ; 3 . in Annex II, part 'A. Italy' :  in the province of Ancona the communes in zone 3 are added to those in zone 2. Zone 3 is deleted,  in the province of Chieti the commune of Treglio in zone 3 is deleted . It is added to zone 4 of the same province,  in the province of Caserta zone 3 is deleted,  in the province of Salerno the commune of Praiano in zone 2 is replaced by the communes of Praiano and Prignano Cilento,  in the province of Lecce the communes of Vernole and Calimera are transferred from zone 1 to zone 3 ; the commune of Melendagno is transferred from zone 2 to zone 3,  in the province of Taranto the communes of Castella ­ neta and Massolfra are transferred from zone 4 to zone 3,  in the province of Palermo the commune of Capaci in zone 1 is replaced by the commune of Carini,  in the province of Nuoro the commune of Artara in zone 2 is replaced by the commune of Arzana. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 August 1990 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2341 /90 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. ¥) OJ No L 208, 3 . 8 . 1984, p . 3 . (4) OJ No L 128 , 11 . 5 . 1989, p. 17. V) OJ No L 214, 10 . 8 . 1990, p. 1 . No L 340/14 Official Journal of the European Communities 6. 12. 90 ANNEX Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Provincia Zona Zone Zone , Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/ 1 00 kg oliven kg 01/100 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 1 00 kg azeitonas 'Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½ 1 13 17 2 8 21 3 12 21 4 7 17 5 18 19 6 11 20 7 18 23 8 12 16'